NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MIDLAND INNOVATIONS, NV,                        No.    16-17242

                Plaintiff-Appellant,            D.C. No. 4:16-cv-05316-CW

 v.
                                                MEMORANDUM*
WEN WANG; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Claudia Wilken, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Midland Innovations, NV, appeals from the district court’s order dismissing

its diversity action alleging state law violations. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a dismissal of an action as

duplicative. Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2007), overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880, 904 (2008).

We affirm.

      The district court did not abuse its discretion in dismissing Midland’s action

on the basis that the instant action is duplicative of an earlier-filed action, Midland

Innovations, NV v. Weiland International Inc., et al., No. 4:07-mc-80257-CW. See

id. at 689 (explaining that an action is duplicative if “the causes of action and relief

sought, as well as the parties . . . to the action, are the same” and setting forth

criteria for the “transaction test” to determine whether the causes of action are the

same).

      Midland’s Motion for Judicial Notice (Docket Entry No. 9) and Chen’s

Motion for Judicial Notice (Docket Entry No. 20) are granted.

      AFFIRMED.




                                           2                                     16-17242